Exhibit 21 BRISTOW GROUP INC. Subsidiaries of the Registrant as of March 31, 2009 Company Place of Incorporation Percentage of Stock Owned Air Logistics of Alaska, Inc. Alaska 100 % Air Logistics, L.L.C. Louisiana 100 % Airlog International, Inc. Panama 100 % Airlog International. Ltd Delaware 100 % ALN, Inc. Delaware 100 % Atyrau-Bristow Airways Services Kazakhstan 49 % * Aviashelf Aviation Co. Russia 48.5 % * Brilog Leasing Limited Cayman Islands 100 % Bristow Academy Inc. California 100 % Bristow Academy (UK) Limited England 100 % Bristow Aviation Holdings Limited England 49 % Bristow Caribbean Ltd. Trinidad/Tobago 40 % * Bristow Cayman Ltd. Cayman Islands 100 % Bristow Helicopter Group Limited England 100 % * Bristow Helicopters (Australia Pty.) Ltd Australia 100 % * Bristow Helicopters BV Netherlands 100 % Bristow Helicopters International Limited England 100 % * Bristow Helicopters Leasing Limited England 100 % * Bristow Helicopters Limited England 100 % * Bristow Helicopters Nigeria Limited Nigeria 40 % * Bristow Helicopters Singapore Pte. Limited Singapore 100 % * Bristow International Aviation (Guernsey) Limited Guernsey 100 % * Bristow International Limited England 100 % * Bristow Management Services Pty Limited Australia 100 % * Bristow Norway AS Norway 100 % * Bristow Southeast Asia Limited England 100 % * Bristow Technical Services, Ltd England 100 % * Bristow (U.K.) LLP England 100 % Caledonian Helicopters Ltd England 100 % * Center for European Rotorcraft Training, Inc. California 100 % * COHC General Aviation Maintenance & Engineering Co. Limited China 13 % * FBH Australia Pty Limited Australia 50 % * FB Heliservices Limited England 50 % * FB Leasing Limited England 50 % * FBS Limited England 50 % * Heliservicio Campeche S.A. de C.V. Mexico 24 % Irish Helicopters (Shannon) Limited. Ireland 49 % * Kingsmill Insurance Company Limited Guernsey 49 % * Offshore Logistics International, Inc. Panama 100 % Pan African Airlines Nigeria Ltd. Nigeria 50 % Petroleum Air Services Egypt 25 % Rotorwing Leasing Resources, LLC. Louisiana 70 % Sakhalin Bristow Air Services Limited England 60 % * Severn Aviation Ltd. England 100 % * Sky Select Ltd. England 100 % * Turkmenistan Helicopters Limited Turkmenistan 51 % * United Helicopters Limited England 100 % * Viscom Limited Scotland 33 % * *Percentage owned directly or indirectly by Bristow Aviation Holdings Limited
